Opinion by
Mr. Chiee Justice Simpson,
This was an action to recover $457.88 damages for an alleged-unlawful taking and carrying away by defendant of certain personal property of the plaintiffs, of the value of $228.94. Verdict for plaintiffs, $400 ; and defendant appealed. Held—
1. That in charging the jury that “they were allowed to punish a wrong-doer and deter others from like conduct, and that the jury might find vindictive damages in this case if they found there was wilful invasion of the plaintiff’s right of property,” the Circuit judge (Wallace) correctly charged a principle of law applicable to such cases.
2. A refusal to grant a new trial, which was moved upon the ground that the evidence did not sustain a verdict including vindictive damages, is not appealable to this court.
Judgment affirmed.